DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 12 – 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushik et al. (US Publication 2020/0092716).
Regarding claims 1, 12 and 17, Kaushik teaches an apparatus and a method comprising: (i.e. fig. 1 shows a threat management system (100) comprising a security policy database (106) for storing and applying policies to endpoint devices (118) attempting to access the system, further is a security policy server (104) comprising a processor, memory and I/O for executing instructions; see paragraphs 27, 28)
if a first assertion for an information handling system to enter a non-interactive mode is detected, then enabling the information handling system to enter the non-interactive mode, including configuring the information handling system to limit interaction to a first input/output component of the information handling system based on a first policy associated with the first assertion, (i.e. fig. 2 shows when an endpoint device attempts to access the management system (100) , a security policy may be applied to the endpoint device based on criteria or assertion (202), the security policy may limit or restrict  endpoint interaction with the network; see paragraphs 28, 31 - 32) wherein the first policy includes modifying a first configuration setting associated with a first feature of the first input/output component, and wherein the configuring the information handling system to limit interaction to the first input/output component includes restricting input/output traffic to the first input/output component; (i.e. the security policies applies to the endpoint device may include restricting applications, communications and other configurations necessary to increase security and improve network traffic; see paragraphs 32 - 35) and 
 	saving, by a service processor, the modified first configuration setting associated with the first input/output component. (i.e. fig. 6 shows the security policy server (104) of the management system (100) may be a computing device comprising a processor, memory, database (106) and I/O for saving any network endpoint configurations associated with endpoint devices; see paragraphs 83 - 87)
Regarding claims 2, Kaushik teaches the method of claim 1, wherein the first assertion is initiated by a user. (i.e. figs,1 and fig. 2 shows the endpoint attempting to access the network and a policy assignment based upon different criteria may be applied, the endpoint may be a user device; see paragraphs 27)
Regarding claims 3, Kaushik teaches the method of claim 1, wherein the first assertion is initiated by a timer or by an operating system instruction. (i.e. the application of the policy may be based upon a time or location of the device; see paragraphs 7)
Regarding claims 4, Kaushik teaches the method of claim 1, further comprising if a second assertion is detected subsequent to the first assertion, then comparing a second policy with the first policy to determine whether the second policy is more restrictive than the first policy, wherein the second policy is associated with the second assertion. (i.e. if the endpoint device moves to a secondary location, the security policy may be updated automatically to dictate  what applications, resources, actions are allowed or limited on the endpoint device; policies deployed dynamically according to different criteria/ conditions ; see paragraphs 41, 67 - 70)
Regarding claims 5, Kaushik teaches the method of claim 4, further comprising if the second policy is more restrictive than the first policy, then modifying a second configuration setting associated with a second feature of a second input/output component of the information handling system. (i.e. if the endpoint device moves to a secondary location, the security policy may be updated automatically to dictate  what applications, resources, actions are allowed or limited on the endpoint device; policies deployed dynamically according to different criteria/ conditions ; see paragraphs 41, 67 - 70)
Regarding claims 6, Kaushik teaches the method of claim 4, further comprising if the second policy is less restrictive than the first policy, then requiring an exit operation. (i.e. if the endpoint device moves to a secondary location, the security policy may be updated automatically to dictate  what applications, resources, actions are allowed or limited on the endpoint device; policies deployed dynamically according to different criteria/ conditions ; see paragraphs 41, 67 - 70)
Regarding claims 7, Kaushik teaches the method of claim 1, further comprising subsequent to the information handling system entering the non-interactive mode, monitoring the information handling system to detect a third assertion to exit the non-interactive mode. (i.e. if the endpoint device moves to a secondary location, the security policy may be updated automatically to dictate  what applications, resources, actions are allowed or limited on the endpoint device; policies deployed dynamically according to different criteria/ conditions ; see paragraphs 41, 67 - 70)
Regarding claims 19, Kaushik teaches the non-transitory computer-readable medium of claim 17, wherein the configuration setting is associated with a feature of the component. (i.e. fig. 1 shows a threat management system (100) comprising a security policy database (106) for storing and applying policies to endpoint devices (118) attempting to access the system, applying system policies to an external device modifies device configurations according to the policy; see paragraphs 27, 28)
Regarding claims 13, Kaushik teaches the information handling system of claim 12, wherein the service processor is further configured to monitor the information handling system to detect a second assertion to exit the non-interactive mode subsequent to the information handling system entering the non-interactive mode. (i.e. if the endpoint device moves to a secondary location, the security policy may be updated automatically to dictate  what applications, resources, actions are allowed or limited on the endpoint device; policies deployed dynamically according to different criteria/ conditions/ updating device security policies to by dynamic is an inherent operation of a management system; see paragraphs 41, 67 - 70)
Regarding claims 14, Kaushik teaches the information handling system of claim 13, wherein the service processor is further configured to reverse the modified configuration setting associated with the device subsequent to the detection of the second assertion. (i.e. if the endpoint device moves to a secondary location, the security policy may be updated automatically to dictate  what applications, resources, actions are allowed or limited on the endpoint device; policies deployed dynamically according to different criteria/ conditions/ updating device security policies to by dynamic is an inherent operation of a management system; see paragraphs 41, 67 - 70)
Regarding claims 15, Kaushik teaches the information handling system of claim 12, wherein the service processor is further configured to determine whether the first assertion is authorized. (i.e. the security management facility of the information management system may detect authorized users; see paragraph 46, 81)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US Publication 2020/0092716).
Regarding claim 8, 16, Kaushik discloses all the recited limitations of claim 1, 12 as described previously from which claim 8, 16 depends. Kaushik does not explicitly teach further comprising subsequent to a reboot of the information handling system, configuring the first input/output component based on the saved first configuration setting. (i.e. fig. 1 shows a threat management system (100) comprising a security policy database (106) for storing and applying policies to endpoint devices (118) attempting to access the system, further is a security policy server (104) comprising a processor, memory and I/O for executing instructions; see paragraphs 27, 28)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the storage of any configuration changes into the permanent memory of the server of Kaushik. 
A person with ordinary skill in the art would have been motivated to make the modification to Kaushik to protect against power outages, disruption or ever just a system reboot to update operating system changes.
Claim 9, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US Publication 2020/0092716) in view of Herrod et al. (US Publication 2007/0027980).
Regarding claim 9, 20, Kaushik discloses all the recited limitations of claim 1, 17 as described previously from which claim 9, 20 depends. Kaushik does not explicitly teach wherein the modifying the first configuration setting includes restricting power transition states of the first input/output component of the information handling system. However, Herrod teaches wherein the modifying the first configuration setting includes restricting power transition states of the first input/output component of the information handling system. (i.e. Herrod disclosed an enterprise network management system that may apply security policies to mobile units accessing the enterprise network (fig. 3, paragraphs 21 - 23); further Herrod discloses the management of the mobile units may related to ANY aspect of enterprise management, including power management; see paragraphs 49, 50)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the power management capabilities of Herrod into Kaushik. Both Herrod and Kaushik teach network management systems that may apply security policies to remote devices that access the network.
A person with ordinary skill in the art would have been motivated to make the modification to Kaushik to further protect the network from disruptions, like shutting down before a policy is fully propagated.
Regarding claim 10, Kaushik discloses all the recited limitations of claim 1 as described previously from which claim 10 depends. Kaushik does not explicitly teach wherein the modifying the first configuration setting includes removing power to the first input/output component. However, Herrod teaches wherein the modifying the first configuration setting includes removing power to the first input/output component. (i.e. Herrod disclosed an enterprise network management system that may apply security policies to mobile units accessing the enterprise network (fig. 3, paragraphs 21 - 23); further Herrod discloses the management of the mobile units may related to ANY aspect of enterprise management, including power management; see paragraphs 49, 50)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the power management capabilities of Herrod into Kaushik. Both Herrod and Kaushik teach network management systems that may apply security policies to remote devices that access the network.
A person with ordinary skill in the art would have been motivated to make the modification to Kaushik to further protect the network from disruptions, like shutting down before a policy is fully propagated.
Claim 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US Publication 2020/0092716) in view of Motukuru et al. (US Publication 2017/0118249).
Regarding claim 11, 18, Kaushik discloses all the recited limitations of claim 1, 17 as described previously from which claim 11, 18 depends. Kaushik does not explicitly teach wherein the modifying the first configuration setting includes restricting a class of peripherals from connecting to a universal serial bus port. However, Motukuru teaches wherein the modifying the first configuration setting includes restricting a class of peripherals from connecting to a universal serial bus port. (i.e. Motukuru disclosed an network management system that controls access to resources in a distributed environment (fig. 1, paragraphs 23); further Motukuru may apply security policies to external devices including restricting port access to particular ports; see paragraphs 41)
 	It would have been obvious to a person with ordinary skill in the art before the time the invention was filed to support the network access restriction capabilities of Motukuru into Kaushik. Both Motukuru and Kaushik teach network management systems that may apply security policies to remote devices that access the network.
A person with ordinary skill in the art would have been motivated to make the modification to Kaushik to improve network security.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 2, 2022Primary Examiner, Art Unit 2471